COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 2-08-055-CV

KIMBERLY VERHOEV                                                   APPELLANT

                                        V.

PROGRESSIVE COUNTY MUTUAL                                            APPELLEE
INSURANCE COMPANY
                                    ----------

           FROM THE 67TH DISTRICT COURT OF TARRANT COUNTY

                                    ----------

              MEMORANDUM OPINION 1 AND JUDGMENT

                                    ----------

      We have considered the parties’ “Agreed Motion For Dismissal Of

Appeal.” It is the court’s opinion that the motion should be granted; therefore,

we withdraw our prior opinion and judgment of July 30, 2009 and dismiss the

appeal.     See Tex. R. App. P. 42.1(a)(2), 43.2(f). Appellant and appellee’s

motions for rehearing are denied as moot.

      Costs of the appeal shall be paid by the party incurring the same, for

which let execution issue. See Tex. R. App. P. 43.4.

                                                 PER CURIAM

PANEL: GARDNER and WALKER, JJ.

DELIVERED: December 3, 2009


      1
           See Tex. R. App. P. 47.4.